     David R. Markham (SBN 071814)
 1   dmarkham@markham-law.com
 2   Maggie Realin (SBN 263639)
     mrealin@markham-law.com
 3   Lisa Brevard (SBN 323391)
     lbrevard@markham-law.com
 4   THE MARKHAM LAW FIRM
 5   750 B Street, Suite 1950
     San Diego, CA 92101
 6   Tel.: 619.399.3995; Fax: 619.615.2067
     [Additional counsel listed on the next page]
 7   Attorneys for Plaintiff on behalf of herself and all others similarly situated
 8
      Patricia A. Matias (SBN 254125)
 9    patricia.matias@ogletree.com
      Mark F. Lovell (SBN 246652)
10    mark.lovell@ogletree.com
11    Graham M. Hoerauf (SBN 307649)
      graham.hoerauf@ogletree.com
12    OGLETREE, DEAKINS, NASH,
      SMOAK & STEWART, P.C.
13    Park Tower, Fifteenth Floor 695 Town
      Center Drive, Costa Mesa, CA 92626
14
      Tel.: 714.800.7900 Fax: 714.754.1298
15    Attorneys for Defendant

16                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
17
      ROBIN SWAYZER, an individual, on              Case No. 2:18-cv-02430-JAM-AC
18
      behalf of herself and all others similarly
19    situated                                      STIPULATION AND ORDER TO
                                                    CONTINUE INTERIM STAY OF
20                                                  THE CASE PENDING THE
                          Plaintiffs,               SECOND MEDIATION SESSION
21

22                        v.
                                                    Court Room:         6
23    CIRCLE K STORES, INC., a Texas
      corporation; and DOES 1 to 25, inclusive,     Judge:       Hon. John A. Mendez
24

25
                          Defendants
26

27

28                                                 1
                                Case No. 2:18-cv-02430-JAM-AC
        Stipulation and [Proposed] Order to Continue Interim Stay of the Case Pending the
                                   Second Mediation Session
 1
     Walter Haines (SBN 071075)
     walterhaines@yahoo.com
 2   UNITED EMPLOYEES LAW GROUP
 3   5500 Bolsa Avenue, Suite 201
     Huntington Beach, CA 92649
 4   Tel.: 888.474.7242; Fax: 562.256.1006
 5
     Attorney for Plaintiff on behalf of herself and all others similarly situated
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                   2
28                              Case No. 2:18-cv-02430-JAM-AC
        Stipulation and [Proposed] Order to Continue Interim Stay of the Case Pending the
                                   Second Mediation Session
 1         Plaintiff ROBIN SWAYZER (“Plaintiff”) and Defendant CIRCLE K STORES,
 2   INC. (“Defendant”) (collectively, the “Parties”), by and through their respective attorneys
 3   of record, hereby stipulate as follows:
 4         WHEREAS, on August 2, 2019 in an effort to facilitate mediation and settlement
 5   negotiations, the Parties requested class certification dates to be continued.
 6         WHEREAS, on August 5, 2019, the Court granted the Parties’ stipulation and
 7   adopted the class certification briefing schedule as proposed by the Parties, set the class
 8   certification hearing for April 7, 2020 at 1:30 p.m., and continued class discovery cut-
 9   off to March 13, 2020. ECF No. 21.
10         WHEREAS, due to difficulties in retrieving and producing mediation data for the
11   class as requested by Plaintiff, the Parties’ mediation was rescheduled for November
12   19, 2019.
13         WHEREAS, on October 17, 2019 the Parties requested this case be stayed on an
14   interim basis pending rescheduled mediation, so all efforts by the Parties in this case
15   could be directed to prepare for the mediation.
16         WHEREAS, on October 18, 2019 the Court granted the Parties’ stipulation and
17   ordered the stay of this case pending mediation (with the exception of the exchange of
18   mediation data between the Parties) and vacated all scheduled deadlines. The Court also
19   ordered the Parties to file a joint status report advising the Court of the result of
20   mediation, by November 26, 2019. ECF No. 23.
21         WHEREAS, the mediation session occurred on November 19, 2019. The case
22   did not settle, however, the Parties have made progress at the first mediation session,
23   and have agreed to continue the settlement negotiations. The parties have scheduled
24   the second mediation session for January 23, 2020.
25         WHEREAS the Parties request to continue this case stayed on an interim basis
26   pending the second mediation session. The Parties will file a joint status report within
27
                                                   3
28                              Case No. 2:18-cv-02430-JAM-AC
        Stipulation and [Proposed] Order to Continue Interim Stay of the Case Pending the
                                   Second Mediation Session
 1   5 business days of the conclusion of the second mediation session (on or before January
 2   30, 2020) advising the Court of the results of the mediation, and proposing new class
 3   certification and discovery cut-off dates should the mediation fail, or proposing a
 4   preliminary approval motion date should the mediation be successful.
 5

 6         IT IS SO STIPULATED.
 7

 8   Dated: November 22, 2019               Respectfully submitted:
 9                                          THE MARKHAM LAW FIRM
10
                                            /s/ Maggie Realin
11                                          Maggie Realin
12                                          Attorney for Plaintiff
                                            E-mail: mrealin@markham-law.com
13

14   Dated: November 22, 2019               Respectfully submitted:
15                                          OGLETREE, DEAKINS, NASH, SMOAK &
                                            STEWART, P.C.
16

17                                          /s/ Graham Hoerauf
18                                          Attorney for Defendant
                                            E-mail: graham.hoerauf@ogletree.com
19

20         I hereby certify that the content of this document is acceptable to Graham M.
21   Hoerauf, counsel for Defendant, and that I have obtained Mr. Hoerauf’s authorization to
22   affix his electronic signature to this document.
23   Dated: November 22, 2019               THE MARKHAM LAW FIRM
24

25                                          /s/ Maggie Realin
                                            Maggie Realin
26                                          Attorney for Plaintiff
27                                          E-mail: mrealin@markham-law.com
                                                  4
28                              Case No. 2:18-cv-02430-JAM-AC
        Stipulation and [Proposed] Order to Continue Interim Stay of the Case Pending the
                                   Second Mediation Session
 1
                                         ORDER
     PURSUANT TO STIPULATION, IT IS ORDERED that:
 2
              The interim stay of this case is continued pending mediation.
 3
              Parties will file a joint status report advising the Court of the result of
 4
                mediation by January 30, 2020.
 5
              The joint status report shall propose class certification briefing schedule
 6
                and class-discovery cut-off deadline should the mediation fail.
 7

 8

 9
     DATED: 11/25/2019                       /s/ John A. Mendez____________
10
                                             Honorable John A. Mendez
11                                           United States District Court Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                               5
28                             Case No. 2:18-cv-02430-JAM-AC
       Stipulation and [Proposed] Order to Continue Interim Stay of the Case Pending the
                                  Second Mediation Session
